UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to § 240.14a-12 Southern Connecticut Bancorp, Inc. (Exact Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: SOUTHERN CONNECTICUT BANCORP, INC. 215 Church Street New Haven, Connecticut 06510 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS AND PROXY STATEMENT To Be Held on June 19, 2012 10:00 A.M. Notice is hereby given that the Annual Meeting of Shareholders (“2012 Annual Meeting”) of Southern Connecticut Bancorp, Inc. will be held at The Quinnipiack Club, 221 Church Street, New Haven, Connecticut at 10:00 A.M. on Tuesday, June 19, 2012 for the following purposes: To elect three directors, each for a three-year term; To ratify the appointment of McGladrey & Pullen, LLP as the independent registered public accounting firm for Southern Connecticut Bancorp, Inc. for the fiscal year ending December 31, 2012; and To transact such other business as may be properly brought before the 2012 Annual Meeting. The close of business on April 24, 2012 has been fixed as the record date for the determination of shareholders entitled to notice of and to vote at the 2012 Annual Meeting and at any adjournments thereof. Whether or not you expect to be present at the meeting, please mark, date, sign and return the enclosed form of proxy in the stamped and addressed envelope provided.No postage is required.If you desire to revoke your proxy, you may do so and vote your shares in person at the meeting. By Order of the Board of Directors /s/Rosemarie A. Romano Corporate Secretary New Haven, Connecticut April 30, 2012 SOUTHERN CONNECTICUT BANCORP, INC. 215 Church Street New Haven, Connecticut 06510 PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON JUNE 19, 2012 10:00 A.M. INTRODUCTION This Proxy Statement (“Proxy Statement”) is being furnished by Southern Connecticut Bancorp, Inc. (“Bancorp”) in connection with the solicitation by Bancorp’s Board of Directors (“Board”) of proxies from holders of Bancorp’s common stock, $0.01 par value per share (“Common Stock”), to be voted at the Annual Meeting of Shareholders to be held on Tuesday, June 19, 2012 and at any adjournments thereof (“2012 Annual Meeting”).The 2012 Annual Meeting will take place at 10:00 a.m. at The Quinnipiack Club, 221 Church Street, New Haven, Connecticut.The approximate date on which this Proxy Statement and the enclosed proxy are first being sent or given to shareholders is April 30, 2012.In addition to solicitation by mail, directors, officers and certain management employees of Bancorp or its subsidiaries, The Bank of Southern Connecticut (“Bank”) and SCB Capital, Inc. (“SCB”), may solicit by telephone or in person the return of signed proxies from shareholders without receiving any additional remuneration.All expenses associated with the solicitation of proxies will be borne by Bancorp. Any proxy given by a shareholder may be revoked at any time before its exercise, and any shareholder who executes and returns a proxy and who attends the 2012 Annual Meeting may withdraw the proxy at any time before it is voted and vote his or her shares in person.A proxy may be revoked by giving notice to the Corporate Secretary of Bancorp in writing (at Bancorp’s address indicated above) or at the 2012 Annual Meeting prior to the taking of a vote. Unless so revoked, your proxy will be voted in accordance with your instructions.If you do not specify a choice, your proxy will be voted in favor of the matters set forth in the accompanying Notice of Annual Meeting of Shareholders. The record date for determining shareholders entitled to notice of and to vote at the 2012 Annual Meeting and any adjournments thereof has been set as April 24, 2012 (“Record Date”).As of the Record Date, there were 2,735,359 shares of Common Stock outstanding and entitled to vote at the 2012 Annual Meeting.Each share of Common Stock is entitled to one vote on each matter submitted for a vote at the 2012 Annual Meeting.There is no cumulative voting. The holders of a majority of the shares of Common Stock outstanding and entitled to vote shall constitute a quorum for the transaction of business at the 2012 Annual Meeting.Shares of Common Stock present in person or represented by proxy (including shares which abstain or do not vote with respect to one or more of the matters presented for shareholder approval) will be counted for purposes of determining whether a quorum exists at the 2012 Annual Meeting.Directors are elected by a plurality of votes cast, which means that the three nominees for director with the most votes will be elected whether or not such nominees receive a majority of the votes cast.Ratification of Bancorp’s independent registered accounting firm will be approved if a majority of the votes cast are in favor of such ratification. Abstentions are not counted as votes “cast” for the purpose of the election of directors or the ratification of the appointment of McGladrey & Pullen, LLP as Bancorp’s independent registered public accounting firm and thus have no effect on any of such agenda items.Shares held in “street name” by brokers or nominees who indicate on their proxies that they do not have discretionary authority to vote such shares as to a particular matter and that they have not received voting instructions from the beneficial holder of such shares, are referred to as “Broker Non-Votes.”Brokers do not have discretion to vote on the election of directors without the receipt of instructions from the beneficial owners.Thus, there may be Broker Non-Votes for this item.With respect to the ratification of McGladrey & Pullen, LLP, brokers have discretion to vote on this item without the receipt of instructions from the beneficial owners.Therefore, there will be no Broker Non-Votes for this item. We will report the voting results in a current report on Form 8-K, which we expect to file with the Securities and Exchange Commission within four business days of the date of the 2012 Annual Meeting. 1 IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE SHAREHOLDER MEETING TO BE HELD ON JUNE 19, 2012 This proxy statement and our annual report on Form 10-K for 2011 are available at http://www.cfpproxy.com/5124. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information concerning the ownership of Bancorp’s Common Stock as of April 24, 2012 by the nominees for election to the Board described in this Proxy Statement and by Bancorp’s directors and named executive officers.Except as otherwise indicated, all shares are owned directly, and the named person possesses sole voting and sole investment power with respect to all such shares.No shares are pledged as collateral.Shares not outstanding but deemed beneficially owned because a person or member of a group has a right to acquire them within 60 days after April 24, 2012 are treated as outstanding only when determining the amount and percent owned by such person or group. Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percentage of Class (1) Bancorp Director Nominees Class II Joshua H. Sandman, Ph.D., Director of Bancorp and the Bank % Vice President Deitsch Plastic Co., Inc. 14 Farwell Street West Haven, CT 06516 James S. Browstein, Esq., Director of Bancorp, the Bank and SCB * Law Offices of James S. Brownstein, LLC One Bradley Road, Suite 305 Woodbridge, CT 06525 Joseph J. Greco % Director and Chief Executive Officer of Bancorp and the Bank Bancorp, the Bank and SCB 215 Church Street New Haven, CT 06510 2 Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percentage of Class (1) Bancorp Incumbent Directors Class I Carl R. Borrelli, Director of Bancorp, the Bank and SCB % Treasurer All-Brite Electric, Inc. 4 Industry Drive, Ext. P.O. Box 26004 West Haven, CT 06516 Alphonse F. Spadaro, Jr., Acting Chairman of Bancorp and the Bank and Vice Chairman of SCB % Managing Principal Levitsky & Berney, PC 100 Bradley Road Woodbridge, CT 06525 Class III Alfred J. Ranieri, Jr., M.D., Director of Bancorp and the Bank % 1455 Chapel Street New Haven, CT 06511 Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percentage of Class (1) Non-Director Executive Officers of Bancorp and the Bank Sunil Pallan * President of Bancorp and the Bank and Chief Credit Officer of the Bank 215 Church Street New Haven, CT 06510 Stephen V. Ciancarelli * Senior Vice President and Chief Financial Officer of Bancorp, the Bank and SCB 215 Church Street New Haven, CT 06510 All Bancorp directors, director nominees and the executive officers, as a group (8 persons) % * Less than 1% (1)Percentages are based on a total of 2,735,359 shares of Common Stock outstanding on April 24, 2012. For holders of options and warrants exercisable within 60 days after April 24, 2012, the number of shares so exercisable by such holder has been added to the denominator for purposes of calculating such holder’s percentage ownership. 3 (2)Includes an aggregate of 8,142 shares of stock held by Mr. Sandman’s children, as well as 4,273 shares of stock held by the Sandman Family Trust, LLC, of which Mr. Sandman and his spouse are principals.Also includes 14,938 shares that may be acquired within 60 days by the exercise of options. (3)Includes 1,207 shares of stock held in trust by Mr. Brownstein’s spouse for the benefit of his son. (4)Includes 5,967 shares of stock held by Mr. Borrelli’s spouse, 115 shares held by Mr. Borrelli’s daughter, 3,725 shares held by one of Mr. Borrelli’s sons, 1,650 shares held by another of Mr. Borrelli’s sons, and 4,986 shares held by certain of Mr. Borrelli’s grandchildren.Also includes 21,276 shares that may be acquired within 60 days by the exercise of options. (5)Includes 14,203 shares that may be acquired within 60 days by the exercise of options. (6)Includes 18,538 shares that may be acquired within 60 days by the exercise of options. (7)Represents 500 shares of stock that may be acquired within 60 days by the exercise of options. (8)Includes 69,455 shares that may be acquired within 60 days by the exercise of options. The following table sets forth certain information concerning those persons known to Bancorp who own more than five percent of Bancorp’s Common Stock as of April 24, 2012. Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Class (1) DellaCamera Capital Master Fund, Ltd. (2 ) % 200 Park Avenue, Suite 3300 New York, NY 10166 M3 Partners, L.P. (3 ) % 10 Exchange Place, Suite 510 Salt Lake City, UT84111 Wellington Management Company, LLP (4 ) % 280 Congress Street Boston, MA 02210 Elmer F. Laydon (5 ) % President Elmer F. Laydon Construction Corp. 69 Wheeler Street New Haven, CT 06512 (1)Percent of class beneficially owned is based on an aggregate of 2,735,359 shares of Bancorp’s Common Stock outstanding as of April 24, 2012.If a shareholder owns options and warrants exercisable within 60 days after April 24, 2012, the number of shares so exercisable by such shareholder has been added to the denominator for purposes of calculating such shareholder’s percentage ownership. (2)Information with respect to DellaCamera Capital Master Fund, Ltd. is derived from the Schedule 13D/A filed with the SEC on June 27, 2007 by DellaCamera Capital Master Fund, Ltd. (the “Master Fund”), DellaCamera Capital Fund, Ltd. (the “Offshore Fund”), DellaCamera Capital Management, LLC (“DCM”), Ralph DellaCamera, Jr., Andrew Kurtz and Vincent Spinnato.The Master Fund is the direct owner of the 259,400 shares of Bancorp’s Common Stock. The Offshore Fund is the controlling shareholder of the Master Fund.The Master Fund, the Offshore Fund, DCM, Ralph DellaCamera, Jr., Andrew Kurtz and Vincent Spinnato have shared power to vote and to direct the vote and shared power to dispose and to direct the disposition of the 259,400 shares of Bancorp’s Common Stock held by the Master Fund. 4 (3)Information with respect to M3 Partners, L.P. is derived from the Schedule 13G/A filed with the SEC on February 10, 2012 by M3 Funds, LLC, M3 Partners, LP, M3F, Inc., Jason A. Stock and William C. Waller on February 10, 2012.All 243,996 of the reported shares were owned directly by M3 Partners, L.P. (“M3 Partners”), whose general partner is M3 Funds, LLC (the “General Partner”) and whose investment adviser is M3F, Inc. (the “Investment Adviser”).The General Partner and the Investment Adviser could each be deemed to be indirect beneficial owners of the reported shares, and could be deemed to share such beneficial ownership with M3 Partners.Jason A. Stock and William C. Waller are the managers of the General Partner and the managing directors of the Investment Adviser, and could be deemed to share such indirect beneficial ownership with the General Partner, the Investment Adviser and M3 Partners.Jason A. Stock, William C. Waller, the General Partner, the Investment Adviser and M3 Partners have shared voting power over the 243,996 shares. (4)Information with respect to Wellington Management Company, LLP is derived from the Schedule 13G/A filed with the SEC on February 14, 2011 by Wellington Management Company, LLP (“Wellington”).Wellington, in its capacity as investment adviser, may be deemed to beneficially own 234,775 shares of Bancorp which are held of record by clients of Wellington.These clients have the right to receive, or the power to direct the receipt of, dividends from, or the proceeds from the sale of, such securities.No such client is known to have such right or power with respect to more than five percent of Bancorp’s Common Stock.Wellington has shared voting power over 234,775 shares. (5)Information with respect to Elmer Laydon is derived from the Schedule 13D filed with the SEC on April 19, 2012by Elmer Laydon.Mr. Laydon was a director of the Board for Bancorp since 2000 and served as Chairman of the Board for Bancorp, the Bank and SCB from July 1, 2007 until his retirement on March 20, 2012.Mr. Laydon is the direct owner of 129,981 shares of Bancorp and 47,345 shares that may be acquired within 60 days by the exercise of options.Mr. Laydon has sole power to vote and dispose the 129,981 shares of Bancorp and 47,345 shares that may be acquired within 60 days by the exercise of options. DISCUSSION OF PROPOSALS PROPOSAL 1. ELECTION OF DIRECTORS Nominees Three Class II directors are to be elected at the 2012 Annual Meeting for a term of three years.The Board is divided into three classes designated as Class I, Class II and Class III, with each class containing approximately the same percentage of the total of non employee directors.The Company has one employee director, the Company’s Chief Executive Officer, who is a Class II director appointed by the Board of Directors to serve until the 2012 Annual Meeting. The term of office of one class of directors expires at each annual meeting of Bancorp’s shareholders.Directors serve for a term of three years and until his or her successor is elected and qualified, or until his or her earlier resignation, removal from office, death or disability.The term of office of Class II directors who are elected at the 2012 Annual Meeting will expire at the annual meeting of shareholders in 2015; that of Class III directors will expire at the annual meeting of shareholders in 2013; and that of Class I directors will expire at the annual meeting of shareholders in 2014.A plurality of votes is required for the election of directors.Each of the nominees has consented to being named in this Proxy Statement and to serve as a director if elected.Director nominees Joshua H. Sandman, Ph.D., James S. Brownstein, Esq. and Joseph J. Greco currently are Class II directors of Bancorp and the Bank.James S. Brownstein, Esq. and Joseph J. Greco also serve as directors of SCB. In the event that any nominee for director should become unavailable for election for any reason, the persons named in the proxy will consult with Bancorp’s management and use their discretion in deciding whether and how to vote the shares represented by such proxies. 5 Name Age Position And Offices With Bancorp or the Bank and Principal Occupationand Employment During the Past Five Years Director of Bancorp Since NOMINEES FOR ELECTION (TO BE CLASS II DIRECTORS) Class II Joshua H. Sandman, Ph.D. 69 Director of Bancorp and the Bank; Vice President, Deitsch Plastics (plastics fabricating) and Professor, University of New Haven; former Director of The Bank of New Haven. Dr. Sandman’s experience as a former director of a community bank and senior executive of a local business, which is the type of customer targeted by the Bank, makes him a valuable member of the Boards of Bancorp and the Bank. 2000. To serve until 2015 James S. Brownstein, Esq. 64 Director of Bancorp, the Bank and SCB; managing partner, Law Offices of James S. Brownstein, LLC (law firm). Mr. Brownstein’s years of practicing law provide insight on legal issues for the Boards of Bancorp, the Bank and SCB. 2008. To serve until 2015 Joseph J. Greco 61 Director and CEO of Bancorp, the Bank and SCB; Mr. Greco's years of experience as a Bank Director and CEO make him well suited to serve as a Director of Bancorp, the Bank and SCB. 2011. To serve until 2015 Name Age Position And Offices With Bancorp or the Bank and Principal Occupationand Employment During the Past Five Years Director of Bancorp Since DIRECTORS CONTINUING IN OFFICE Class I Carl R. Borrelli 75 Director of Bancorp and the Bank and SCB; Treasurer, All-Brite Electric, Inc. Mr. Borrelli’s many years as a small business owner make him well-suited to serve as a director of Bancorp and the Bank. 2000. To serve until 2014. Alphonse F. Spadaro, Jr. 70 Acting Chairman of Bancorp, the Bank, and Vice Chairman of SCB; managing principal of Levitsky & Berney, P.C. (public accounting firm).Mr. Spadaro’s knowledge of accounting issues makes him a valuable member of the Boards of Bancorp, the Bank and SCB. 2001. To serve until 2014. Class III Alfred J. Ranieri, Jr., M.D. 69 Director of Bancorp and the Bank; Private practice physician, New Haven, CT. Dr. Ranieri brings valuable managerial experience and local knowledge of the Bank’s primary market area to the Boards of Bancorp and the Bank. 2007. To serve until 2013. 6 NON-DIRECTORS EXECUTIVE OFFICERS Sunil Pallan 50 President of Bancorp and the Bank since April 2011.Senior Vice President and Chief Credit Officer ofthe Bank since March 2008; Vice President of Loan Administration and Chief Credit Officer from January 2008 to March 2008; Vice President Loan Administration from January 2007 to January 2008; Loan Administration Manager from July 2006 to January 2007;and Assistant Vice President of Loan Administration from February 2006 to July 2006. Mr. Pallan began his career with the Bank as a Credit Analyst in October 2005. Mr. Pallan held various Executive Management positions with Kenyan banks, including First American Bank of Kenya Limited in Nairobi, Kenya. Mr. Pallan is a member of the Institute of Certified Accountants in Kenya. Stephen V. Ciancarelli 57 Senior Vice President and Chief Financial Officer of Bancorp, the Bank and SCB since May 2008. Prior to May 2008, Mr. Ciancarelli spent 5 years as Senior Vice President and Chief Financial Officer with Essex Corporation, a subsidiary of John Hancock Life Insurance Company. Mr. Ciancarelli is a graduate of L.I.U.-C.W. Post in New York and holds an M.B.A. from L.I.U.-C.W. Post in New York. THE BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” THE ELECTION OF THE DIRECTOR NOMINEES NOTED ABOVE. CORPORATE GOVERNANCE Board Leadership Structure and the Board’s Role in Risk Oversight Bancorp has an independent Chairman separate from the CEO. Following the retirement of Elmer F. Laydon as Chairman of the Board of Bancorp and the Bank on March 20, 2012, Alphonse F. Spadaro, Jr., Vice Chairman of the Board of Bancorp and the Bank, assumed the authority to act as, and perform the duties of, the Chairman of Board of Bancorp and the Bank in accordance with the respective Bylaws of Bancorp and the Bank.The Board believes it is important to have an independent director in a board leadership position at all times.Mr. Spadaro, Jr., as Acting Chairman, provides independent leadership of the Board.The Acting Chairman serves as a liaison between the Board and senior management.The Board has determined that this structure of having an independent Chairman is the most appropriate structure for Bancorp and the Bank. Risk management at Bancorp is the process for identifying, measuring, controlling and monitoring risk across the enterprise given its business as a financial institution.Risk management crosses all functions and employees and is embedded in all aspects of planning and performance measurement.Systems, information and timely reporting enable Bancorp to quickly adapt to early warning signs. The Board is responsible for oversight of Bancorp’s enterprise risk framework.The Board has three standing independent committees each with its own chairperson – the Audit Committee, Compensation Committee and Nominating Committee.The Audit Committee is responsible for overseeing risk management, and the full Board regularly engages in discussions of risk management and receives reports on risk from our senior executive officers, other Bank officers and the chair of the Audit Committee.Each of the other Board committees also considers the risk within its area of responsibilities.These Board committees report to the full Board to ensure that Bancorp’s overall risk exposures are understood, including risk interrelationships between the different areas.Risk reports are provided at committee and Board meetings and the Board regularly engages in discussions of these risk reports and risk management. 7 Director Independence All of our non-employee directors except Mr. James S. Brownstein are “independent directors” as defined in Section 803A of the NYSE Amex Company Guide. Family Relationships There are no family relationships among members of the Board of Directors of Bancorp and the executive officers of Bancorp, the Bank or SCB. Meetings and Committees of the Board Bancorp has established standing nominating, audit, and compensation committees of the Board of Directors. Nominating Committee.The functions of the Nominating Committee include recommending qualified candidates for director positions and evaluating the performance of directors.All of the members of the Nominating Committee in 2011 were independent as that term is defined in Section 803A of the NYSE Amex Company Guide.The Nominating Committee acts under a written charter adopted by the Board of Directors, a copy of which is available on Bancorp’s website at www.scbancorponline.com. The Nominating Committee will consider any director candidates recommended by shareholders in accordance with the procedures described on pages 18 and 19 under the heading “Shareholder Nominations and Proposals for 2012 Annual Meeting.”The Nominating Committee seeks candidates who have demonstrated a commitment to Bancorp’s success and growth and who offer Bancorp skills and experience that are presently not represented on the Board or which augment those skills and talents that the Committee believes should be further developed.While the Nominating Committee has not adopted a formal diversity policy with regard to the selection of candidates for director positions, the Nominating Committee does consider diversity as a factor in identifying director nominees.The current nominees were recommended by the Nominating Committee.Bancorp does not utilize any third party to identify or evaluate or assist in identifying or evaluating potential nominees. For 2011, the members of the Nominating Committee were Elmer F. Laydon (Chair), Carl R. Borrelli and Alphonse F. Spadaro, Jr.The current members of the Nominating Committee are Alphonse F. Spadaro (Chair), Jr., Carl R. Borrelli, and Alfred J. Ranieri, Jr., M.D. The Nominating Committee met 1 time during 2011. Audit Committee.Bancorp’s Audit Committee oversees all internal and external audit and compliance functions.Both the internal auditor and the external auditor report directly to the Audit Committee.In performing its functions, the Audit Committee acts as a joint Audit Committee of Bancorp, the Bank and SCB.All of the members of the Audit Committee are independent as that term is defined in Section 803A of the NYSE Amex Company Guide.The Board of Directors has determined that Alphonse F. Spadaro, Jr. is an audit committee financial expert under the rules of the Securities and Exchange Commission.The Audit Committee acts under a written charter adopted by the Board of Directors, a copy of which is available on Bancorp’s website at www.scbancorponline.com.The report of the Audit Committee required by the rules of the Securities and Exchange Commission is included in this Proxy Statement on page 18.For 2011, the members of the Audit Committee were Alphonse F. Spadaro, Jr. (Chair), Carl R. Borrelli and Elmer F. Laydon.The current members of Bancorp’s Audit Committee are Alphonse F. Spadaro, Jr. (Chair), Carl R. Borrelli, and Joshua H. Sandman, Ph.D.The Audit Committee met 8 times during 2011. Compensation Committee.Bancorp’s Compensation Committee is responsible for determining the compensation, including salaries, bonuses and other benefits, of Bancorp’s and the Bank’s senior management.The Compensation Committee also is responsible for determining compensation and benefits policies for the Bank.In performing its functions, the Compensation Committee acts as a joint Compensation Committee of Bancorp, the Bank and SCB.The Compensation Committee acts under a written charter adopted by the Board of Directors, a copy of which is available on Bancorp’s website at www.scbancorponline.com. All of the members of the Compensation Committee are independent as that term is defined in Section 803A of the NYSE Amex Company Guide.For 2011, the members of the Compensation Committee were Carl R. Borrelli (Chair), Elmer F. Laydon, Joshua H. Sandman, Ph.D., and Alphonse F. Spadaro, Jr.The current members of the Compensation Committee of Bancorp are Carl R. Borrelli (Chair), Joshua H. Sandman, Ph.D., and Alphonse F. Spadaro, Jr.The Compensation Committee met 5 times in 2011. The Compensation Committee is appointed by the Board of Directors to discharge the Board of Directors’ responsibilities concerning compensation of Bancorp’s directors and officers including review and oversight of all compensation plans, policies and programs of Bancorp. The Compensation Committee functions as the Stock Committee or Stock Sub-Committee for purposes of awards under Bancorp’s stock option and stock award plans.These committees have sole discretion in granting awards under the stock option and award plans.The Compensation Committee consists of not less than three directors who meet the independence requirements of the NYSE Amex, Securities Exchange Commission and any and all regulators’ requirements on independence.In addition to independence, qualification for membership includes financial literacy and business management experience. 8 The Compensation Committee’s authority and responsibilities are as follow: 1. Annually, the Compensation Committee shall determine the form and amount of director compensation with review and comparison against peer companies of like size and operation. 2. Annually, the Compensation Committee shall do an evaluation of all directors as to their attendance, committee participation, and contribution to all board meetings and matters. 3. The Compensation Committee shall have the sole authority to retain and terminate any compensation consultant or benefits consultant to be used to assist in the evaluation of director, CEO, other named executive officer, officer or employee compensation and shall have sole authority to approve consultant fees and other retention terms.The Compensation Committee shall have sole authority to set the parameters of the engagement and to receive the reports of consultants retained by them. 4. The Compensation Committee has the authority to obtain advice and assistance from internal or external legal, accounting and other advisors as it may require. 5. Annually, the Compensation Committee shall review and approve the corporate goals and objectives relevant to compensation of the CEO and the other named executive officers, and evaluate the CEO’s and the other named executive officers’ performance in light of those goals and objectives.The Compensation Committee will determine the CEO’s and the other named executive officers’ long term incentive compensation; the Compensation Committee will consider Bancorp’s performance, relative shareholder return, peer comparisons and the awards granted to the CEO and the other named executive officers in past years. 6. Annually, the Compensation Committee, based on management’s recommendations, shall review the compensation of the executive officers and other key officers, including compensation plans, incentive plans and equity based plans and make recommendations to the Board of Directors for: (a) annual base salary level (b) annual incentive opportunity level (c) long term incentive opportunity level (d) employment agreements, severance arrangements and change-in-control agreements/provisions, and if appropriate (e) any special or supplemental benefits. 7. The Compensation Committee is the designated administrator of all employee benefit plans and has the authority to make all decisions concerning the administration of the benefit plans. 8. The Compensation Committee shall review its charter annually to make recommendations to the Board of Directors for change. 9. The Compensation Committee shall report to the Board of Directors at least semi annually. The Compensation Committee shall conduct a self evaluation to determine whether it is functioning effectively at least annually. The Compensation Committee shall consider methods of creating incentives for management to achieve sustained growth in earnings and shareholder value and shall make recommendations to the Board of Directors. Bancorp’s and Bank’s Board of Directors met 17 times in 2011.All current directors attended at least eighty percent (80%) of (i) the total number of meetings of the Board of Directors held in 2011 and (ii) the total number of meetings held by committees of the Board on which such directors served during 2011. Attendance at the Annual Meeting.The Board of Directors encourages directors to attend the annual meeting of shareholders.Allof Bancorp’s directors attended the 2011 Annual Meeting of Shareholders. Meetings of Non-Management Independent Directors.Members of the Board of Directors, who are independent, as that term is defined in Section 803A of the NYSE Amex Company Guide, periodically conduct meetings in executive session, without members of management or non-independent members of the Board being present, immediately following the regularly-scheduled meetings of the full Board of Directors.Mr. Spadaro, Jr., as Acting Chairman, serves as the presiding director of such meetings. Shareholder Communications Bancorp does not have a formal process in place for shareholder communication to the Board.Informally, however, any communication from a shareholder to the Board that is received by management or an individual director shall be forwarded to the Board or appropriate individual director as directed.The Board believes this approach is reasonable in light of the number of shareholders of Bancorp at this time and the relatively small number of communications the Board expects to receive in the foreseeable future. 9 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section 16(a) of the Securities Exchange Act of 1934, as amended, requires Bancorp’s officers and directors, and persons who own more than ten percent (10%) of Bancorp’s Common Stock, to file reports of ownership and changes in ownership of Bancorp’s Common Stock with the Securities and Exchange Commission (“SEC”).Officers, directors and greater than ten percent (10%) beneficial owners are required by applicable regulations to furnish Bancorp with copies of all forms they file pursuant to Section 16(a).Based upon a review of the copies of forms furnished to Bancorp, Alfred J. Ranieri, Jr., M.D. (i) filed his Form 3 late and (ii) filed one late Form 4 report covering one transaction. CODE OF ETHICS Bancorp has adopted a Code of Ethics and Conduct that is designed to promote the highest standards of ethical conduct by Bancorp’s and the Bank’s directors, executive officers and employees.The Code of Ethics and Conduct applies to Bancorp’s CEO, President and Chief Financial Officer and is considered to be Bancorp’s Code of Ethics in accordance with Regulations of the Securities and Exchange Commission.The Code of Ethics and Conduct requires that Bancorp’s, the Bank’s and SCB’s directors, executive officers and employees avoid conflicts of interest, comply with all laws and other legal requirements, conduct business in an honest and ethical manner and otherwise act with integrity and in Bancorp’s, the Bank’s and SCB’s best interest.Under the terms of the Code of Ethics and Conduct, directors, executive officers, officers and employees are required to report any conduct that they believe in good faith to be an actual or apparent violation of the Code.The Code of Ethics and Conduct is available on Bancorp’s website at www.scbancorponline.com. Amendments to or waivers from the Code of Ethics and Conduct will be discussed in Form 8-Ks filed by Bancorp and accessible on Bancorp’s website. 10 EXECUTIVE COMPENSATION The following is a summary compensation table for Bancorp’s Chief Executive Officer and the next two highest paid executive officers of Bancorp (collectively, the “named executive officers”). SUMMARY COMPENSATION TABLE Name and Principal Position Year Ended Salary Bonus($) Stock Awards($) Option Awards ($) All Other Compensation ($) Total($) Joseph J. Greco (1) $ $ $
